DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Amendment
No claims are amended due to Applicant's reply dated 04/29/2022.  Claims 1 and 3-21 are pending.
The rejection of claims 1, 3-9, 13-15, and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011024977 A1—English translation obtained by Global Dossier (“Akira”)—in view of Boudreault et al US 2016/0104848 A1 (“Boudreault”) is not overcome due to the Applicant’s amendment dated 04/29/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Akira in view of Boudreault and Kim et al EP 2085450 A1 (“Kim”) is not overcome due to the Applicant’s amendment dated 04/29/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made. 
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Akira in view of Boudreault and “Deuteration isotope effect on nonradiative transition of fac-tris (2-phenylpyridinato) iridium (III) complexes by Abe et al (“Abe”) is not overcome due to the Applicant’s amendment dated 04/29/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Akira in view of Boudreault and Hatwar et al. US 2010/0288362 A1 (“Hatwar”) is not overcome due to the Applicant’s amendment dated 04/29/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection below, Applicant’s arguments on pages 22-27 of the reply dated 04/29/2022 with respect to the rejection of claims 1 and 3-21 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 25-26 that the ligand L2-1 of Akira has low quantum yield (see ¶ [0121] and [0210] of Akira) and thus the data of Akira demonstrates that the direct connection of fluorine atoms to C1 and C2 carbon atoms will lead to performance degradation. Applicant appears to suggest that due to the low quantum yield of ligand L2-1, the ligands L2-16 to L2-18 would additionally obtain a low quantum yield (i.e. the same technical effect).
Applicant argues that the poor performance cause by the F atom directly bonded to C1 or C2 carbon atom is a problem in the prior art and is not recognized by Akira. Thus Applicant argues Akira fails to provide any technical inspiration for an ordinarily skilled person in the art with respect to the inventive concept of the present application. Applicant additionally argues that Akira does not study the properties of ligands L2-16 to L-18, wherein the fluorine atom is not connected to the three carbon atoms C1, C2, or C3.
Examiner's response –In response to the argument that ligand L2-1 exhibits performance degradation, it cannot be concluded from the data of Akira that the performance degradation is due to the direct connection of fluorine atoms to C1 and C2 carbon atoms. As seen in Tables 5-7, compounds B to D perform sublimation at a higher yield than compound A, and compounds C and D have a higher quantum yield than compound A (¶ [0200]- [0210]) Compounds A to D shown below, respectively.

    PNG
    media_image1.png
    112
    644
    media_image1.png
    Greyscale

Thus the data of Akira suggests that compounds having fluorinated diketone ligands may have better performance than their non-fluorinated equivalents. This is further described in ¶ [0024] wherein Akira teaches compounds of general formula (1) may improve color and sublimation purification.
While compound B shows a lower quantum yield than compound A, Akira suggests this is due to the number of fluorine atoms provided on the ligand (¶ [0210]) and does not attribute the effect to the fluorine atoms being directly bonded to the C1 or C2 carbon atom.
In response to the argument that ligands L2-16 to L2-18 would obtain the same technical effect as L2-1, the rejection of record cites Akira’s compound 16 and does not cite a compound comprising ligand L2-1. Compound 16 positively recites an exemplary ligand with fluorine atoms not directly bonded to the C1 or C2 carbon atom (ligand L2-16). As compound 16 does not comprise the ligand L2-1, data and properties related to ligand L2-1 only (low quantum yield) cannot be assumed inherent to compound 16. Rather, a prior art reference must be considered in its entirety. See MPEP 2141.02 (VI).
Akira teaches that compounds of general formula (1) may improve color and sublimation purification (¶ [0024]). Thus ligands L2-16 to L2-18 and L2-1 (among other ligands taught by Akira) are expected to have improved color and sublimation purification. Additionally, as Akira does not suggest that all diketone ligands of general formula (1) are expected to have similar quantum yield and does not provide data for compounds of ligands L2-16 to L2-18, a conclusion cannot be made as to the quantum yield of such compounds. Furthermore, Akira does not teach or suggest compounds comprising ligand L2-16 result in performance degradation. 
However, even if Akira suggested that ligand L2-16 may have performance degradation or low quantum yield, compound 16 is still a preferred embodiment of Akira’s general formula (1). Additionally, while compound 16 is a preferred embodiment in the prior art, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123. 
In response to the argument that Akira does not study the properties of ligands wherein the fluorine atom is not connected to the three carbon atoms C1, C2, or C3, it is not necessary the prior art suggest the same advantage or result discovered by Applicant when the feature is positively recited in the prior art. As compound 16 is specifically taught by Akira and compound 16 positively recites an exemplary ligand with fluorine atoms not directly bonded to the C1 or C2 carbon atom, Akira need not provide motivation to specifically select a ligand with fluorine atoms not directly bonded to the C1 or C2 carbon atom.
Applicant's argument –Applicant argues on pgs. 25-27 that the arguments presented in the reply and Declaration filed 11/23/2021 were with respect to the non-obvious rejection of the claims over Akira. Applicant argues that Akira only anticipates the feature of the F atom not directly connected to the C1 carbon atom, whereas claim 1 additionally includes the limitation that at least one side of the diketone ligand has a branched structure. Applicant argues the performance improvement of the claimed compound is due to both features.
In the arguments presented in the reply filed 11/23/2021, Applicant specifically argues having a branched structure improves efficiency, narrows half-value width, and lowers voltage (see pg. 30) compared to metal complexes using ligands L2-16 to L2-18 of Akira. Applicant argues that the improvement of the properties of the claimed compounds is derived from the structural design of the diketone ligand. 
Examiner's response –Overcoming a rejection based on unexpected results requires at least the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
Comparison with closest prior art
Applicant has not made a comparison to the closest prior art. The device examples of the Declaration filed 11/23/2021 and the instant specification comprise different device structure and materials than the devices of Akira.
Specifically, with respect to the dopants provided in the light emitting layer, Akira teaches compound 16 is an iridium compound having the following ligands (¶ [0123]):

    PNG
    media_image2.png
    103
    52
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    192
    126
    media_image3.png
    Greyscale

The compounds provided by Applicant are different from the compound 16 of Akira. For example, Compound D is shown below (see Declaration filed 11/23/2021). 

    PNG
    media_image4.png
    274
    373
    media_image4.png
    Greyscale

As seen above, compound 16 comprises two unsubstituted quinoline-naphthalene ligands. Alternatively, Compound D comprises two dimethylcyclohexane-substituted quinoline-dimethylphenyl ligands. Similar arguments can be made for the other compounds provided by Applicant.
With respect to the device structure, Akira teaches devices having the following structure and materials (¶ [0211]-[0217]):
Substrate: glass
Anode: ITO
Hole injection layer: compound B
Hole transport layer: compound C
Light emitting layer: compound D and luminescent material (mass ratio 85:15)
Hole blocking layer: compound D
Electron transport layer: lithium fluoride
Cathode: Al

    PNG
    media_image5.png
    203
    668
    media_image5.png
    Greyscale

The instant devices of the Declaration filed 11/23/2021 and the specification includes the following (instant ¶ [00116]-[00119]):
Substrate: glass
Anode: ITO
Hole injection layer: Compound HI
Hole transporting layer: Compound HT
Electron blocking layer: Compound EB
Emitting layer: Compound RH and dopant (ratio of 95:5)
Hole blocking layer: Compound HB
Electron transport layer: Liq
Cathode: Al

    PNG
    media_image6.png
    233
    97
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    233
    97
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    18
    17
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    18
    17
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    18
    17
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    18
    17
    media_image7.png
    Greyscale

As shown above, the devices of the Declaration and the instant specification contain both a different layer structure and different layer materials as compared to the device of Akira. Applicant has not provided explanation regarding this difference. It is unclear if the device comprising the same structure and materials of Akira that also contain a dopant having two unsubstituted quinoline-naphthalene ligands would obtain the results as discussed by Applicant.
As the devices of Applicant and the devices of Akira comprise different structure and materials, a comparison is not being made to the closest prior art. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. MPEP 716.02(e).
However, even if the devices of the Declaration filed 11/23/2021 comprised the same device structure and materials as the prior art, it is unclear whether improved device performance is truly due to a branched structure on the diketone ligand of the metal complex. 
The Declaration provides data for devices of Comparative Examples 4, 5, 6, and 7. Comparative Examples 4, 5, 6, and 7 comprise compounds D, E, F, and G as dopants in emitting layers, respectively (shown below). Compounds D and E correspond to ligand L2-16 of Akira and compounds F and G correspond to ligand 2-17 of Akira.

    PNG
    media_image4.png
    274
    373
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    249
    575
    media_image8.png
    Greyscale

The instant specification provides data for devices of Examples 1, 2, and 3, which comprise compounds Ir(La74)(Lb201)2, Ir(La75)(Lb201)2, and Ir(La74)(Lb3)2 as dopants in in emitting layers, respectively (shown below).

    PNG
    media_image9.png
    234
    373
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    221
    366
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    242
    280
    media_image11.png
    Greyscale

From the tables provided in the Declaration and instant specification (see Table 2 in ¶ [00121] of instant specification), Comparative Examples 4-7 show luminous efficiencies (LE) of 19.6-23.3, voltages of 3.9-4.4, and FWHM of 59.4 to 64 and Examples 1-3 show luminous efficiency of 27, voltages of 3.43-4.02, and FWHM of 48-58. Thus there is some improvement in performance between Comparative Examples 4-7 and Examples 1-3. However, a conclusion can not be made as to whether this improvement in performance is due to only the branched structure or if other features of the compound are affecting the performance.
As shown above, Compounds D to G and compounds Ir(La74)(Lb201)2, Ir(La75)(Lb201)2, and Ir(La74)(Lb3)2 differ from each other by more than just a branched structure. For example, see the below highlighted areas on the compounds:

    PNG
    media_image12.png
    274
    386
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    234
    373
    media_image13.png
    Greyscale


As seen from the areas highlighted by the circles, the fluorine atoms of Compound Ir(La74)(Lb201)2 are separated from the C1 atom by an extra carbon atom. Additionally as seen from the areas highlighted by the rectangles, Compound Ir(La74)(Lb201)2 comprises two extra C2 alkyl groups and three additional fluorine atoms. Based on these multiple differences, it is unclear whether the improvement between Comparative Example 4 and Example 1 can be attributed to only the branched structure of Compound Ir(La74)(Lb201)2, as the performance may be affected by the additional carbon atom, fluorine atoms, or alkyl groups. Similar arguments can be made between devices of the other examples.
Commensurate in scope
As claims 13-19 claim a broad device structure including any materials but the devices of Examples 1-3 and Comparative Examples 4-7 only recite one specific device structure and materials (see instant ¶ [00116]-[00119]), the claims are not commensurate in scope.
For example, as discussed above, the prior art teaches different device structure and materials than the instant specification. The structures and materials discussed in the prior art are within the claim scope of the instant application. As there are no results comprising the structures and materials of the prior art, it is unclear if the same results discussed by Applicant would be present.
Results must be unexpected
While there is some improvement in luminance efficiency, voltage, and FWHM between Comparative Examples 4-7 and Examples 1-3, it is unclear whether these performances are truly unexpected. 
As discussed further in the rejection below, Takeda (US 2012/0153273 A1) teaches a compound comprising a high mass% of fluorine atoms increases the efficiency of a device (see Device 5 and Comparative Device 5 in Table 1 on pg. 62, Table 2 on pg. 63, compounds on pg. 58 and ¶ [0058]-[0059], [0061], [0065]-[0066]). Therefore, the improved performance of Examples 1-3 may be attributed to the mass% of fluorine atoms in the compounds in addition to the features of the diketone ligands.
Furthermore, in light of the issues addressed above, it is unclear to what degree the branching feature of the diketone ligand contributes to the improved performance, as Applicant has stated that fluorine atoms not directly connected to the C1 or C2 carbon atom also contributes to the improved performance. Accordingly, as it is unclear the degree to which the branching feature affects the performance, a conclusion cannot be made as to whether the branching feature exhibits truly unexpected results.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knunyants, I. L., and S. M. Igumnov. "β-Diketones containing perfluoroisopropyl and perfluoro-tert-butyl groups." Bulletin of the Academy of Sciences of the USSR, Division of chemical science 31.1 (1982): 192-194. (“Knunyants”).
Regarding claims 1, 4-6, and 20-21, Knunyants teaches the copper chelate (IVb) shown below (pg. 1):

    PNG
    media_image14.png
    247
    556
    media_image14.png
    Greyscale

Per claims 1, 4-6, and 21 the ligands of the copper chelate (IVb) reads on the claimed Formula 1 wherein:
C1, C2, and C3 are carbon atoms; 
R1, R2, and R3 are each fluorine-substituted alkyl groups having 1 carbon atom, and R3 to R7 are each hydrogen atoms.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024977—English translation obtained by Global Dossier (“Akira”)—in view of Takeda US 2012/0153273 A1 (“Takeda”).
Regarding claims 1 and 3-9, 13, and 20-21, Akira teaches an organic light emitting element comprising a light emitting layer and a layer containing a compound represented by the general formula (1), shown below, wherein the light emitting layer is sandwiched between an anode and cathode (¶ [0009]-[0010], [0129]). Akita teaches an organometal complex represented by general formula (1) emits light with good color, is easy to sublimate, and an organic light emitting element comprising the complex has excellent light emission characteristics (¶ [0007]).

    PNG
    media_image15.png
    107
    164
    media_image15.png
    Greyscale

Akira teaches the partial structure L1 comprises the groups A and B, and the partial structure L2 comprises the acetyl acetonate portion having a fluorine atom (¶ [0118] and [0120]). 
Akira teaches specific examples of general formula (1) including compound 16, which comprises two partial structures L1 represented by L1-1 (shown below) and one partial structure L2 represented by L2-16 (shown below) (¶ [0119], [0121], [0123], Table 3). 

    PNG
    media_image16.png
    201
    80
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    385
    182
    media_image17.png
    Greyscale

While Akita teaches the sublimation yield and color are improved when at least one of R1, R2, and R3 contains 3 to 6 fluorine atoms (¶ [0031]), Akira fails to specifically teach compound 16 includes additional fluorine atoms.
In the analogous art of organic electroluminescence devices (abstract), Takeda teaches the introduction of fluorine into a ligand of a metal complex allows for the control of light emission wavelength, improved luminous efficiency, and shortened sublimation purification time (¶ [0058]-[0059]). Particularly, it is preferable to provide fluorine atoms in only the ancillary ligand due to easier synthesis (¶ [0066]).
Takeda teaches the content of the fluorine atom of the phosphorescent metal complex is most preferably 10% by mass to 35% mass, as a low content may not result in luminous efficiency and an excessively high content deteriorates the color hue (¶ [0061], [0065]). 
As seen in Device 5 and Comparative Device 5 (comprising compound 7 and compound ref-6, respectively), increasing the fluorine content of a metal complex from 5% to 13.5% (wherein the fluorine atoms are located on diketone ligands) more than doubles both the external quantum efficiency and durability of the device (Table 1 on pg. 62, Table 2 on pg. 63, compounds on pg. 58).

    PNG
    media_image18.png
    216
    470
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    243
    464
    media_image19.png
    Greyscale


Takeda teaches the fluorine-substituted hydrocarbon substituent include groups obtained by substituting at least one hydrogen atom of a hydrocarbon group with a fluorine atom (¶ [0084]) and teaches examples of such groups in ¶ [0086] including the substituent shown below, which is the same fluorine-substituted hydrocarbon used in compound 16 of Akira.

    PNG
    media_image20.png
    63
    100
    media_image20.png
    Greyscale

Takeda teaches alternatives of suitable fluorine-substituted hydrocarbon substituents including the one shown in the following compound on pg. 17, wherein the substituent comprises two CF3 groups:

    PNG
    media_image21.png
    61
    59
    media_image21.png
    Greyscale

Therefore, as compound 16 of Akira comprises only 6% fluorine atoms by mass, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to increase the amount of fluorine in compound 16 so that it has a fluorine mass percent of 10% to 35%, and wherein the fluorine atoms are only located on the acetylacetone ligand, based on the teaching of Takeda.  The motivation for doing so would have been to obtain control of light emission wavelength, improve luminous efficiency and durability, shorten sublimation purification time, and have easier synthesis as taught by Takeda.
Particularly, given the teachings of Takeda, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to increase the number of fluorine atoms in R1 from 3 to 6 by substituting the fluorine-containing substituent of compound 16 
    PNG
    media_image20.png
    63
    100
    media_image20.png
    Greyscale
with the fluorine-containing substituent of the compound on pg. 17 of Takeda 
    PNG
    media_image21.png
    61
    59
    media_image21.png
    Greyscale
, because Akira teaches R1 may contain 6 fluorine atoms, and Takeda teaches the variable may suitably be selected as a fluorine-substituted hydrocarbon substituent on a metal complex of an organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an organometal complex in the organic light emitting element of Akira in view of Takeda and possess the benefits taught by Akira and Takeda.  See MPEP 2143.I.(B).
The modified compound 16 of Akira in view of Takeda has a fluorine content of 12% and thus is expected to obtain the benefits taught by Takeda.
The modified compound 16 of Akira in view of Takeda comprises the modified ligand L2-16

    PNG
    media_image22.png
    189
    161
    media_image22.png
    Greyscale

Per claims 1 and 3-6, and 13, the partial structure L2 of the modified compound 16 reads on the claimed Formula 1 and claimed ligand La wherein:
C1, C2, and C3 are carbon atoms; and
R1 and R2 are each fluorine-substituted alkyl groups having 1 carbon atom and R3 to R7 are each hydrogen atoms.
Per claim 7, the modified compound 16 reads on the claimed formula M(La)m(Lb)n(Lc)q wherein:
m is 1, n is 2, and q is 0;
Lb is selected from the group 
    PNG
    media_image23.png
    184
    109
    media_image23.png
    Greyscale
 and Lc is not required to be present;
Ra and Rb represent tetra substitutions;
Xb is not required to be present;
Two adjacent Ra substitutions and two adjacent Rb substitutions are hydrogen atoms and the other two adjacent Ra substitutions and two adjacent Rb substitutions represent alkenyl groups having 2 carbon atoms each joined to form a ring; and
Rc, RN1, RC1, and RC2 are not required to be present.
Per claim 21, substituents of R1 to R7 are not joined to form a ring.
Per claims 8-9, the modified compound 16 reads has the claimed formula Ir(La)(Lb)2, wherein La  is the claimed ligand La17.
Regarding claim 14, Akira in view of Takeda teach the organic light emitting element of claim 13, as described above. Akira teaches the organometal complex of general formula (1) can be a light emitting material for the organic light emitting element and the light emitting layer includes the light emitting material of general formula (1) (¶ [0125] and [0126]).
Regarding claim 15, Akira in view of Takeda teach the organic light emitting element of claim 13, as described above. Akira teaches the organometal complex of general formula (1) is a red phosphorescent iridium (III) complex (¶ [0215]). Additionally, Boudreault teaches presence of the alkylated side chains which contain at least one fluorine atom provides a fine tuning of the color of the metal complex mostly as a slight red shift (¶ [0082]). Therefore, the organic light emitting element emits red light.
Regarding claim 17 and 19, Akira in view of Takeda teach the organic light emitting element of claim 13, as described above. Akira teaches the light emitting layer preferably comprises a host material (¶ [0126] and [0127]) and the host material may include carbazole, azacarbazole, and triazine (¶ [0140]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the light emitting layer of the organic light emitting element of Akira in view of Takeda, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a host material including carbazole, azacarbazole, or triazole, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic light emitting element of Akira and possessing the benefits taught by Akira.  One of ordinary skill in the art would have been motivated to produce additional elements comprising hosts having the benefits taught by Akira in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Regarding claim 20, Akira in view of Takeda teach the organometal complex of claim 1, as described above. Akira teaches a composition containing a compound represented by a light emitting material of general formula (1), wherein the composition comprises the light emitting material in a content of 5 to 20% by mass and further contains other components (¶ [0127]). The composition reads on the claim limitation wherein a formulation comprises the metal complex of claim 1.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024977—English translation obtained by Global Dossier (“Akira”)—in view of Takeda US 2012/0153273 A1 (“Takeda”), as applied to claim 9 above, and further in view of Kim et al. EP 2085450 A1 (“Kim”).
Regarding claims 10 and 12, Akira in view of Takeda teach the modified organometal complex of claim 9, as described above in paragraph 14. Akira does not teach a compound as above wherein the partial structure L1 reads on claimed ligand Lb. However, Akira does teach in the general formula (1), B represents an aromatic ring or aromatic complex ring (¶ [0029]).
Kim teaches novel organic electroluminescent compounds of Chemical Formula 1 (¶ [0007]) having excellent EL properties, thermal stability, higher quantum efficiency and lower operation voltage compared to conventional materials, and can be applied to OLEDs of medium to large size (¶ [0053]). Kim teaches the organic electroluminescent compounds can be exemplified by 
    PNG
    media_image24.png
    180
    222
    media_image24.png
    Greyscale
and 
    PNG
    media_image25.png
    201
    211
    media_image25.png
    Greyscale
(pg. 8, ¶ [0020]) and ligand L may be represented by 
    PNG
    media_image26.png
    99
    96
    media_image26.png
    Greyscale
(¶ [0022]). Kim teaches specific examples of Chemical Formula 1 in Table 1 (beginning on page 54) including compounds 998 and 1008 (pg. 175):

    PNG
    media_image27.png
    88
    783
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    97
    786
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    100
    787
    media_image29.png
    Greyscale

As shown from the above formulas and Table of Kim, a benzene group is an acceptable alternative to a naphthalene group in a quinoline ligand of an iridium metal complex, wherein the iridium metal complex further comprises an acetylacetonate ligand. 
Therefore, given the general formula and teachings of Akira and Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the naphthalene group of the partial structure L1 
    PNG
    media_image2.png
    103
    52
    media_image2.png
    Greyscale
of Kim with a benzene group, because Kim teaches the variable is a suitable alternative in a quinoline ligand of an iridium metal complex.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organometal compound in the light emitting layer of the organic light emitting element of Akira and possess the benefits taught by Akira, Takeda, and Kim.  See MPEP 2143.I.(B).
The modified compound 16 of Akira in view of Takeda and Kim comprises a partial structure L1 reads on the claimed ligand Lb1.
Per claim 12, the organometal compound of Akira in view of Takeda and Kim reads on the claimed formula IrLa17(Lb1)2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024977—English translation obtained by Global Dossier (“Akira”)— in view of Takeda US 2012/0153273 A1 (“Takeda”), as applied to claim 9 above, and further in view of “Deuteration isotope effect on nonradiative transition of fac-tris (2-phenylpyridinato) iridium (III) complexes” by Abe et al (“Abe”).
Regarding claim 11, Akira in view of Takeda teach the modified organometal compound of claim 9. While rings A and B may have substituents (¶ [0011]), Akira does not teach the organometal compound being partially or fully deuterated. 
Abe teaches deuterated iridium (III) complexes for use in organic light-emitting, wherein ligand deuteration increases the quantum yield (pg. 199, Introduction and abstract).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the organometal complex of Akira, based on the teaching of Abe.  The motivation for doing so would have been to increase the quantum yield, as taught by Abe. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024977—English translation obtained by Global Dossier (“Akira”)— in view of Takeda US 2012/0153273 A1 (“Takeda”), as applied to claim 13 above, and further in view of Hatwar et al. US 2010/0288362 A1 (“Hatwar”).
Regarding claim 16, Akira in view of Takeda teach the modified organometal compound of claim 13, as described above in paragraph 9. While the organometal complex of general formula (1) emits red light (¶ [0215]), Akira does not teach the organic light emitting element comprising the compound of general formula (1) emits white light. 
Hatwar teaches an electronic device, which may be a Tandem OLED (see figure 3), which emits white light.
Hatwar teaches that combinations of fluorescent and phosphorescent emitting materials can be used to produce white light (¶ [0101]). Hatwar teaches that to produce a white light emitting device, ideally the device would comprise a blue fluorescent emitter and proper proportions of a green and red phosphorescent emitter or other color combinations suitable to make white emission (¶ [0101]). 
Although Hatwar does not specifically teach the claimed organometal compound, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that a device comprising the claimed, red phosphorescent emitter of Akira in view of Takeda could be incorporated into a tandem OLED in order to produce a device which emits white light, commensurate in scope with the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024977—English translation obtained by Global Dossier (“Akira”)—in view of Takeda US 2012/0153273 A1 (“Takeda”) as applied to claim 17 above, and further in view of Kai et al. US 2010/0187977 A1 (“Kai”). Supporting evidence provided by Boudreault (US 2016/0104848 A1).
Regarding claim 18, Akira in view of Takeda teach the organic light emitting element of claim 17 as described above in paragraph 20. While the host material may include triazine (¶ [0140]), Akira is silent with respect to the host material comprising a donor part and an acceptor part. 
Kai teaches an EL device comprising a light-emitting layer that comprises a phosphorescent dopant and an indolocarbazole derivative as a host material (abstract). Kai teaches such a device provides a device that performs at high efficiency with good driving stability (¶ [0016]).
Kai teaches examples of indolocarbazole derivates including compound (3), shown below (¶ [0028]).

    PNG
    media_image30.png
    230
    293
    media_image30.png
    Greyscale

As evidence by Boudreault, teaches a host of the above structure is a donor acceptor type molecule (pg. 39).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an indolocarbazole derivative as the host material of the device of Akira in view of Takeda, based on the teaching of Kai.  The motivation for doing so would have been to obtain a device having high efficiency with good driving stability, as taught by Kai.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound (3) as the host material, because it would have been choosing a particular indolocarbazole derivative, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light emitting layer of the organic light emitting element of Akira in view of Takeda and Kai and possessing the benefits taught by Kai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising indolocarbazole derivative host materials having the benefits taught by Kai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786